DETAILED ACTION
Notice of Pre-AIA  or AIA  Status. 
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	Claims 1-20 filed on 04/17/2020 are pending and being examined. Claims 1, 11, and 18 are independent form.

Priority
3.	This application is a continuation of US patent application 15/871, 942, filed on Jan. 15, 2018, now US Patent 10,679,048. 
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5-7, 10-14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over unpatentable over Sellers et al (US Pub 2010/0306698, hereinafter “Sellers”) in view of Bernstein et al (US Pub 2004/0093565, hereinafter “Bernstein”). 

Regarding claim 1, Sellers discloses a method of preserving styles and ink effects in ink-to-text (the method and system for customizing note flags using a stylus; see abstract), comprising: receiving one or more ink strokes (receives note data generated by the stylus; see 1605 of fig.16, and para.97), each of the one or more ink strokes comprising ink parameters includingwherein the note data may be flagged as note flags in different font colors and different highlight colors; see para.16—para.17); displaying the one or more ink strokes on a canvas interface (displays the corresponding display screen in the GUI; see 300 of fig.3 and para.69 lines 1-3, 300F of fig.12 and para. 87, or 1300 of ifg.13 and para.90); receiving a command to convert one or more ink strokes to text (detects if a note flag command has been selected in the received note data to display the corresponding typewritten notes in the note flag summary display; see 1610, 1630 of fig.16, para.97, and para.100); identifying text comprising characters and words from the one or more ink strokes (identifies/extracts the flagged notes/words in the received note data; see, e.g., the highlighted note 900 and the underlined note 400 in fig.12; see para.87—para.88); generating an appropriate coloring or style for each character or word based on the ink parameters associated with corresponding ink strokes (generates the appropriate typewritten notes associated with the flagged handwritten notes; see 900 and 400 in fig,12 and 900 and 400 in fig,13; see para.87 and para.90) by: obtaining the ink parameters associated with the corresponding ink strokes and mapping the ink parameters associated with the corresponding ink strokes to text parameters (wherein the appropriate typewritten notes (i.e., the ink strokes) including the appropriate fond and highlight colors are associated with and mapped from the flagged handwritten notes including the selected fond and highlight colors; see para.17), wherein the appropriate coloring or style is generated based on the mapping between the ink parameters and the text parameters (wherein the strokes of the appropriate typewritten notes are generated based on the strokes of the flagged handwritten notes; see 900 and 400 in fig,12 and 900 and 400 in fig,13); applying the appropriate coloring or style to the text (wherein the typewritten notes are corresponding to the flagged handwritten notes; see 900 and 400 in fig,12 and 900 and 400 in fig,13; see para.87 and para.90); and displaying the text on the canvas interface (displays the corresponding display screen in the GUI; see 1300 of fig.13 and para.90).

Sellers does not explicitly disclose “each ink stroke comprising ink parameters including pressure” as recited in the claim. However, this property is inherent in electronic ink. As evidence, in the same field of endeavor, that is, in the field of processing handwritten notes, Bernstein clearly teaches that the properties/characteristics of an ink may include color, width, pressure between the stylus and table, and angle between the stylus and table, pen shape and the like (see para.24, lines 4-10, and para.25). It would have been obvious to persons skilled in the art before the effective filling date of the claimed invention was made to provide the device/method of Sellers with the consideration of Bernstein, see para.8).

Regarding claim 2, 12, 19, the combination of Sellers and Bernstein discloses, wherein the text is displayed in place of the one or more ink strokes (Sellers, see 1300 of fig.13 and para.90).

Regarding claim 3, Sellers discloses the method of claim 1, wherein the ink strokes comprise highlighter ink strokes and non-highlighter ink strokes (Sellers: the highlighted notes 900 and the non-highlighted notes 400; see 900, and 400 in fig12, and para.87—para.88), the method further comprising: providing the non-highlighter ink strokes to an ink analyzer for the identifying of the text comprising characters and words from the one or more ink strokes (Sellers: extracts/identifies the underlined note 400 in fig13, and para.90); and applying an extra style using the highlighter strokes and any strokes of the one or more ink strokes that are not used by the ink analyzer (Sellers: merely highlights the notes 900 enveloped by the highlight bar; see 900 in fig.13 and para.87).

Regarding claim 5, 17, the combination of Sellers and Bernstein discloses, wherein generating the appropriate coloring or style for each character or word comprises: for each word, identifying whether a single stroke is associated with more than one letter; Sellers: these are obvious in view of Sellers since Sellers teaches that “word recognizer 235” of the system can recognize the cursive handwritten notes shown in 900 and 400 of fig.12; see 235 of fig.2, para.60, and para.65).

Regarding claim 6, the combination of Sellers and Bernstein discloses the method of claim 1, wherein generating the appropriate coloring or style for each character or word comprises: determining a size of a word from an area covered by the one or more ink strokes corresponding to the word; identifying a corresponding font size for each word independently or as a whole paragraph or sentence; assigning the corresponding font size to each word independently or to the whole paragraph or sentence (Sellers: these are obvious in view of Sellers since Sellers teaches that the system can, word-by-word, convert the cursive handwritten notes as shown in 900 and 400 of fig.12 into the corresponding typewritten nodes as shown in 900 and 400 of fig.13; see fig.12 and fig.13); determining the ink color from the ink parameters of the one or more ink strokes associated with a word; identifying the corresponding text color; and assigning the corresponding text color to the word (Sellers: these are obvious in view of Sellers since Sellers teaches that “text color change button 1425” permits a user to select a color of the text of note corresponding to the flagged note dada; see 1425 of fig.14 and para.93).

Regarding claim 7, 13, 14, the combination of Sellers and Bernstein discloses, wherein generating the appropriate coloring or style for each character or word comprises: determining from the ink parameters, the ink effect; selecting a corresponding text effect for the ink effect; and assigning the corresponding text effect to the text (Sellers: determines whether the ink is highlighted and converts the highlighted ink into the highlighted text; see 900 of fig.12 and 900 of fig.13).

Regarding claim 10, the combination of Sellers and Bernstein discloses the method of claim 1, wherein the identifying of the text comprising the characters and the words from the one or more ink strokes comprises communicating the one or more ink strokes to an ink analyzer service that performs ink analysis to identify text and shapes from the one or more ink strokes; and receiving the text comprising the characters and the words (Sellers: the system can, word-by-word, convert the cursive handwritten notes as shown in 900 and 400 of fig.12 into the corresponding typewritten nodes as shown in 900 and 400 of fig.13; see fig.12 and fig.13, “word recognizer 235” of fig.2 and para.60).

Regarding claim 11, 18, each of them is an inherent variant of claim 1 and thus is rejected for the reasons set forth in the rejection of claim 1. 

Allowable Subject Matter
7.	The subject matter of claims 4, 8-9, 15-16, and 20, in combination with the base claim and intervening claims, were not found in the prior art. Claims 4, 8-9, 15-16, and 

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIPING LI whose telephone number is (571)270-3376.  The examiner can normally be reached on 8:30am--5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information Regarding claim the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUIPING LI/Primary Examiner, Ph.D., Art Unit 2666                                                                                                                                                                                                        8/25/2021